IN THE SUPREME COURT OF THE STATE OF DELAWARE

LAKISHA SHORT,                          §
                                        §   No. 13, 2015
      Defendant Below-                  §
      Appellant,                        §
                                        §
      v.                                §   Court Below—Superior Court
                                        §   of the State of Delaware,
STATE OF DELAWARE,                      §   in and for Sussex County
                                        §   Cr. ID 0308021919A
      Plaintiff Below-                  §
      Appellee.                         §

                          Submitted: May 15, 2015
                           Decided: June 11, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices

                                    ORDER

      This 11th day of June 2015, the Court has carefully considered this appeal

from the denial of appellant’s third motion for postconviction relief under Superior

Court Criminal Rule 61. We find it manifest that the judgment below should be

affirmed on the basis of the Superior Court=s well-reasoned decision dated

December 5, 2014. The Superior Court did not err in concluding that appellant’s

claims were procedurally barred by Rule 61(i)(1)-(3) and that appellant failed to

allege any exception to the application of the procedural bars under Rule 61(i)(5).

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                       BY THE COURT:

                                       /s/ Karen L. Valihura
                                              Justice